Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered March 24, 2010 in a breach of contract action. The order denied plaintiffs motion for partial summary judgment and granted defendants’ cross motion for partial summary judgment.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on March 18, 2011,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Feradotto, Lindley and Sconiers, JJ.